Bigelow, J.
The single point raised by the bill of exceptions in this case is, whether the court of common pleas were correct in instructing the jury that the provisions of Rev. Sts. c. 51, § 1, commonly called “ the law of the road,” do not ap ply to a case where one-vehicle is passing along a street, and another is turning into the same street from a cross road or way intersecting it, but are applicable only where vehicles meet in passing each other on the same street.
Upon a careful consideration of the words of the statute, as applied to the subject-matter, we are of the opinion that this instruction was right. A person travelling upon a highway or street, may well use any portion of the travelled part, except in the case of meeting another traveller, when the statute requires that he should turn to the right. He is not obliged to keep on the right rather than on the left side, unless he is about to meet and pass another vehicle. Parker v. Adams, 12 Met. 415, 419. The statute itself, by requiring persons to turn to the right in this contingency, recognizes the right to travel upon any part of the road at other times. Until a person sees a traveller approaching, he is, therefore, in the exercise of a legal right in travelling on the left side of the road. It is only when the prescribed contingency arises that he is obliged “ seasonably to drive to the right.” It is quite obvious that he cannot do this, unless he can first seasonably see the approaching vehicle, which he cannot do, when it is approach*497ing from a side or cross street. Such, certainly, would be the case in all large towns and cities, and in other places, where buildings, trees, or other objects obstruct the view from one street or road to another. To hold, therefore, that the statute was applicable in such cases, would be to require of travellers an impossibility. Being rightfully on the left side of the road, it would compel them to turn seasonably to the right before they had the opportunity of knowing that they were required to do so.
The language of the statute manifestly has reference only to the meeting of persons travelling on the same highway. The terms “ meet ” and “ pass ” are used in their strict signification, and are intended to apply only where travellers are approaching each other from opposite directions, intending to pass on the same road. They cannot with accuracy be said to meet and pass, when they come together in different directions from two roads or streets which intersect each other. The same terms would apply with equal accuracy to the case of one vehicle overtaking and passing another going in the same direction, to which it is very clear the statute does not apply.
Besides: the language of the statute, “ that whenever any persons shall meet each other on any road, &c., each person shall seasonably drive, &e. to the right of the middle of the travelled part of such road,” clearly contemplates only one road upon which travellers are coming towards each other from opposite directions. The statute was designed to prescribe a clear, well defined rule, applicable only to one particular case or contingency. The rights of parties travelling on highways, in all other respects, are left to be governed by the salutary rules of the common law, which are abundantly sufficient to afford to the careful traveller a complete and adequate remedy for any injury which he may suffer by reason of the carelessness of others.
The case of Fales v. Dearborn, 1 Pick. 345, cited and relied upon by the defendant, has already been partially overruled in Parker v. Adams, ubi supra. It is sufficient to say that the point here raised and decided was not determined by the court in that case. Exceptions overruled.